                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALICE M. DOLTON                                  :          CIVIL ACTION
                                                 :
    v.                                           :          No. 17-3096
                                                 :
NANCY A. BERRYHILL                               :
ACTING COMMISSIONER OF SOCIAL                    :
SECURITY                                         :

                                             ORDER

         AND NOW, this 13th day of May, 2019, upon consideration of Plaintiff Alice M.

Dolton’s Brief and Statement of Issues in Support of Request for Review, the Acting

Commissioner of Social Security’s response thereto, and Plaintiff’s reply, and after careful and

independent review of the Report and Recommendation of United States Magistrate Judge

Elizabeth T. Hey, to which no objections have been filed,1 it is ORDERED:

         •   The Report and Recommendation (Document 9) is APPROVED and ADOPTED;

         •   Dolton’s Request for Review (Document 6) is DENIED;

         •   Judgment is entered affirming the decision of the Commissioner of Social Security by

             separate order filed contemporaneously; and

         •   The Clerk of Court is directed to mark this case CLOSED.




1
  The Report and Recommendation was sent to all parties of record on August 31, 2018, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any
objections within fourteen days after service of the Notice. See Local R. Civ. P. 72.1 IV(b)
(“Any party may object to a magistrate judge’s proposed findings, recommendations or report
under 28 U.S.C. 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy
thereof.”). As of today’s date, no objections have been filed.
BY THE COURT:




/s/ Juan R. Sánchez
Juan R. Sánchez, C.J.
